                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

TIMOTHY J. TACY, SR.,

              Petitioner,

v.                                    Case No:   2:19-cv-687-JES-MRM

SECRETARY, DOC,

             Respondent.
                                  /

                             OPINION AND ORDER

         Before the Court is Petitioner Timothy J. Tacy, Sr.’s Motion

for Objection to This Court’s Opinion and Order (Doc. #62), which

the Court interprets as a motion for reconsideration of the Court’s

March 5, 2021 Order (Doc. #61).            That Order denied an earlier

motion for reconsideration.

         Tacy filed this habeas case to challenge a state conviction

and sentence stemming from a motor vehicle collision that occurred

in   a    McDonald’s   drive-through.       After   hearing    on   NPR   that

McDonald’s restaurants have cameras in their drive-throughs, Tacy

surmised that the crime might have been recorded.               He has since

filed a slew of motions based on that belief.                 In this latest

Motion, Tacy suggests the Court should “get off its ‘high horse’

and call McDonalds and see if there is ‘robbery video’ in its

drive-throughs.”       (Doc. #62 at 2).
     As in Tacy’s prior motion for reconsideration, he does not

present   any   new   or   extraordinary   circumstances   to   justify

reconsideration of the Court’s order.       See Gold Cross EMS, Inc.

v. Children’s Hosp. of Ala., 108 F. Supp. 3d 1376, 1384 (S.D. Ga.

2015); see also PaineWebber Income Props. v. Mobil Oil Corp., 902

F. Supp. 1514, 1521 (M.D. Fla. 1995).      The Motion merely rehashes

issues the Court already addressed, so the Court will deny it.

Tacy’s Habeas Petition is fully briefed, and the Court will address

it in due course.

     Accordingly, it is now

     ORDERED:

     Petitioner Timothy J. Tacy, Sr.’s Motion for Objection to

This Court’s Opinion and Order (Doc. #62) is DENIED.

     DONE AND ORDERED in Fort Myers, Florida on July 15, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                   2
